This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,476

 5 FRANCISCO RODRIGUEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stanley Whitaker, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Defendant Francisco Rodriguez filed a docketing statement, appealing from the
 1 district court’s affirmance of his conviction by conditional plea for driving while

 2 under the influence of intoxicating liquor (first offense), contrary to NMSA 1978,

 3 § 66-8-102 (2010). [DS 1] In this Court’s notice of proposed disposition, we

 4 proposed to adopt the district court’s memorandum opinion affirming the conviction.

 5 [CN 2] Defendant timely filed a memorandum in opposition. We have given due

 6 consideration to the memorandum in opposition, and, remaining unpersuaded, we

 7 affirm Defendant’s conviction.

 8   {2}   In his memorandum in opposition, Defendant continues to argue that the

 9 roadblock that resulted in the stop did not satisfy the requirement in City of Las

10 Cruces v. Betancourt, 1987-NMCA-039, ¶ 14, 105 N.M. 655, 735 P.2d 1162, that the

11 roadblock be conducted and established by sufficiently high-ranking supervisory law

12 enforcement personnel. [MIO 1] Specifically, Defendant contends that the district

13 court did not satisfy the mandate in Betancourt that the reasonableness of the

14 roadblock be closely scrutinized and that, as a result, the district court took an

15 improperly wide and permissive view of who qualifies as supervisory law

16 enforcement personnel. [MIO 1] See id. ¶ 10. Defendant does not offer any

17 explanation or authority in support of his contention, see Corona v. Corona, 2014-

18 NMCA-071, ¶ 28, 329 P.3d 701 (“This Court has no duty to review an argument that

19 is not adequately developed.”); Curry v. Great Nw. Ins. Co., 2014-NMCA-031, ¶ 28,


                                            2
 1 320 P.3d 482 (“Where a party cites no authority to support an argument, we may

 2 assume no such authority exists.”); rather, he merely asserts that the district court’s

 3 purported “wide and permissive view” was contrary to Betancourt. We are

 4 unpersuaded.

 5   {3}   In accordance with the requirements set forth in Betancourt, the district court

 6 analyzed whether the sergeant on scene was sufficiently high-ranking to qualify as

 7 supervisory law enforcement personnel, considering the facts that the sergeant was

 8 the DWI unit supervisor, was one of only fifteen sergeants in the department, and was

 9 the highest ranking official in the DWI unit. [RP 64–65] The district court

10 additionally considered the facts that the sergeant did not take calls for service and

11 did not interact with the motoring public on the night of the checkpoint except to

12 flush vehicles through. [RP 65] The district court explained that the sergeant’s entire

13 responsibility that night was to ensure that the checkpoint operated pursuant to the

14 established guidelines and that this meets the purpose of the Betancourt requirement

15 to prevent officers in the field from exercising unbridled discretion. [RP 65] We

16 conclude that these considerations and the analysis undertaken by the district court

17 were sufficient to meet the close-scrutiny standard referenced in Betancourt,

18 regardless of whether the district court expressly stated that it was undertaking such

19 a close-scrutiny analysis. See 1987-NMCA-039, ¶ 14


                                              3
1   {4}   Accordingly, for the reasons set forth in our notice of proposed disposition and

2 herein, and for the reasons articulated in the memorandum opinion of the district

3 court, we affirm Defendant’s conviction.

4   {5}   IT IS SO ORDERED.

5                                                 ________________________________
6                                                 TIMOTHY L. GARCIA, Judge

7 WE CONCUR:


8 _______________________________
9 RODERICK T. KENNEDY, Judge


10 _______________________________
11 M. MONICA ZAMORA, Judge




                                              4